Name: Commission Regulation (EC) No 2336/2003 of 30 December 2003 introducing certain detailed rules for applying Council Regulation (EC) No 670/2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin
 Type: Regulation
 Subject Matter: information and information processing;  energy policy;  trade policy;  tariff policy
 Date Published: nan

 Important legal notice|32003R2336Commission Regulation (EC) No 2336/2003 of 30 December 2003 introducing certain detailed rules for applying Council Regulation (EC) No 670/2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin Official Journal L 346 , 31/12/2003 P. 0019 - 0025Commission Regulation (EC) No 2336/2003of 30 December 2003introducing certain detailed rules for applying Council Regulation (EC) No 670/2003 laying down specific measures concerning the market in ethyl alcohol of agricultural originTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 670/2003 of 8 April 2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin(1), and in particular the second subparagraph of Article 3(1), the first subparagraph of Article 3(3), Article 4(4) and Article 11 thereof,Whereas:(1) To allow the Commission to establish the Community alcohol balance provided for in Article 3(2) of Regulation (EC) No 670/2003 and to have an overview of the development of trade, the Member States should regularly send to the Commission, in a standard format, data on the quantities of alcohol produced, imported, exported and disposed of, and on the stocks held at the end of the marketing year and estimated production.(2) Ethyl alcohol of non-agricultural origin may, for certain uses, be used as a substitute for alcohol of agricultural origin. As a result the Community balance should also incorporate this type of product.(3) The Member States and the Commission should be able to monitor trade developments on a permanent basis to allow a better appraisal of market development. To that end, provision should be made for issuing import licences. Reports on the import licences issued should be submitted each week.(4) The period of validity of licences should be laid down taking account of the uses and delivery deadlines practised in international trade.(5) In accordance with Article 4(3) of Regulation (EC) No 670/2003, licences are to be issued subject to the lodging of a security which is forfeited in whole or in part if import is not carried out, or is only carried out partially. The amount of that security should therefore be laid down.(6) Save as otherwise provided in this Regulation, Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(2) and Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(3) should apply to the import licences and securities provided for in this Regulation.(7) Commission Regulation (EEC) No 2541/84 of 4 September 1984 fixing a countervailing charge on imports into the other Member States of ethyl alcohol of agricultural origin produced in France(4) has become obsolete and should therefore be repealed.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:CHAPTER I SCOPEArticle 1ScopeThis Regulation lays down detailed rules for implementing the Community ethyl alcohol balance and the system of import licences provided for in Regulation (EC) No 670/2003.CHAPTER II COMMUNITY BALANCEArticle 2Establishment of a Community balanceThe Commission shall establish the Community ethyl alcohol balance covering the preceding calendar year by 31 March each year at the latest. The balance, containing information about the alcohol market at Community level, shall be presented to the Management Committee for Wine in accordance with the format set out in Annex I hereto and shall be published in the Official Journal of the European Union.Article 3Information about ethyl alcohol of agricultural originThe Member States shall forward to the Commission, at the latest by the last working day of the second month following the end of the relevant period, the following information about the alcohol of agricultural origin referred to in Article 1(1) of Regulation (EC) No 670/2003:(a) quarterly imports from third countries broken down by Combined Nomenclature code and by origin, identified using the codes in the nomenclature of countries and territories for the external trade statistics of the Community laid down by Commission Regulation (EC) No 1779/2002(5);(b) quarterly exports to third countries, including any exports of alcohol of non-agricultural origin;(c) quarterly production, broken down by the product from which the alcohol is produced, in accordance with the format set out in Annex II to this Regulation;(d) the volume disposed of during the previous quarter, broken down by sectors of use, in accordance with the format set out in Annex III to this Regulation;(e) stocks held by alcohol producers in their country at the end of each year, in accordance with the format set out in Annex IV to this Regulation;(f) estimated production for the year under way, twice a year, before 28 February and 31 August respectively, in accordance with the format set out in Annex V to this Regulation.For the purposes of point (d) of the first subparagraph, disposal shall mean the transfer of the ethyl alcohol from an alcohol producer or an importer with a view to its processing or packaging.The figures notified shall be expressed in hectolitres of pure alcohol.The Member States may provide for declaration schemes to ensure the collection of the information referred to in points (c), (d), (e) and (f) of the first subparagraph.Article 4Information about alcohol of non-agricultural originThe Member States shall forward to the Commission at the latest by the last working day of the second month following the end of the relevant period, the following information about the alcohol of non-agricultural origin referred to in the second subparagraph of Article 3(3) of Regulation (EC) No 670/2003:(a) quarterly production, broken down by synthetic alcohol and other types of alcohol where applicable;(b) quarterly imports from third countries in accordance with the format set out in Annex VII to this Regulation;(c) quarterly exports to third countries, unless they are included in the exports notified under point (b) in Article 3 of this Regulation;(d) the volume disposed of during the previous quarter, broken down by synthetic alcohol and other types of alcohol where applicable;(e) stocks held by alcohol producers at the end of the year, broken down by synthetic alcohol and other types of alcohol where applicable.For the purposes of point (d) of the first subparagraph, "volume disposed of" shall mean the quantities of alcohol sold on the Community market by the production industry.The notifications referred to in points (a), (d) and (e) of the first subparagraph shall be made in accordance with the format set out in Annex VI. The figures notified shall be expressed in hectolitres of pure alcohol.CHAPTER III IMPORT LICENCESArticle 5Issue of licences1. Imports into the Community of the products referred to in Article 1(1) of Regulation (EC) No 670/2003 shall be subject, from 27 January 2004, to the presentation of an import licence. Import licences shall be issued by the Member States to all applicants, irrespective of their place of establishment in the Community.2. Regulation (EC) No 1291/2000 shall apply to the licences referred to in this Chapter.3. Applications for import and export licences for alcohol of agricultural origin shall be marked in box 8 with the name of the country of origin. The box "compulsory: yes" must be ticked. At the request of the applicant, the administration which issued the licence may replace the country of origin, once only, by another country.4. The Member States may decided that the import price (CIF) of the alcohol must be indicated in box 20.Article 6Period of validityImport licences shall be valid from the date of their issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000 until the end of the fourth month following.Article 7Notifications relating to import licences1. The Member States shall report to the Commission each Thursday, or the first working day following if the Thursday is a public holiday, the quantities of the products referred to in Article 1 of Regulation (EC) No 670/2003 for which import licences have been issued during the previous week broken down by Combined Nomenclature code and by country of origin.2. If a Member State considers that the quantities for which import licences have been requested in that Member State risk disturbing the market, that Member State shall immediately inform the Commission giving the quantities by types of product concerned. The Commission shall examine the situation and shall inform the Member States thereof.Article 8SecuritiesSecurities against import licences shall be set at EUR 1 per hectolitre.Regulation (EEC) No 2220/85 shall apply to the licences referred to in this Chapter.CHAPTER IV FINAL PROVISIONSArticle 9Dispatch of communicationsThe Member States shall send the information referred to in Articles 3 and 4, relating to the first quarter of 2004, by 31 August 2004 at the latest.The notifications provided for in this Regulation shall be sent to the Commission to the address indicated in Annex VIII.Article 10RepealRegulation (EEC) No 2541/84 is hereby repealed.Article 11Entry into forceThis Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 97, 15.4.2003, p. 6.(2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 325/2003 (OJ L 47, 21.2.2003, p. 21).(3) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 1932/1999 (OJ L 240, 10.9.1999, p. 11).(4) OJ L 238, 6.9.1984, p. 16. Regulation as last amended by Regulation (EEC) No 3826/85 (OJ L 371, 31.12.1985, p. 1).(5) OJ L 296, 5.10.2002, p. 6.ANNEX I>PIC FILE= "L_2003346EN.002202.TIF">ANNEX IIProduction of ethyl alcohol of agricultural origin, as referred to in point (c) of Article 3>PIC FILE= "L_2003346EN.002302.TIF">ANNEX IIIVolume of ethyl alcohol of agricultural origin disposed of, as referred to in point (d) of Article 3>PIC FILE= "L_2003346EN.002304.TIF">ANNEX IVStocks of ethyl alcohol of agricultural origin, as referred to in point (e) of Article 3>PIC FILE= "L_2003346EN.002402.TIF">ANNEX VEstimated production of ethyl alcohol of agricultural origin for the current year, as referred to in point (f) of Article 3>PIC FILE= "L_2003346EN.002404.TIF">ANNEX VIProduction, disposal and stocks of ethyl alcohol of non-agricultural origin, as referred to in points (a), (d) and (e) of Article 4>PIC FILE= "L_2003346EN.002502.TIF">ANNEX VIIImports of ethyl alcohol of non-agricultural origin, as referred to in point (b) of Article 4>PIC FILE= "L_2003346EN.002504.TIF">ANNEX VIIIAddress to which reports should be sent, as referred to in Article 9European Commission - DG Agriculture D.4 Fax: (32-2) 295 92 52 E-mail: agri-d4@cec.eu.int